DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11, 12 and 16-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 1 contains the limitations "generating a timestamp corresponding to the 3D dataset, wherein the timestamp corresponds to the relative motion trajectory of the scene or object between the one or more phase images" and taken in combination with the other claim limitations are not found in the prior art; independent claim 16 contains the limitations "calculating at least one motion parameter from the second set of one or more images, wherein the motion parameter comprises a relative motion trajectory of the scene or object between the first plurality of phase images and the second plurality of phase images" and taken in combination with the other claim limitations are not found in the prior art; independent claim 18 contains the limitations "calculating at least one motion parameter from the second set of one or more images, wherein the motion parameter comprises an orientation difference of the scene or object of the object between the first plurality of phase images and the second plurality of phase images" and taken in combination with the other claim limitations are not found in the prior art; independent claim 20 contains the limitations . 
The closest prior art, Zhang (U.S. 2009/0238449), Kim (U.S. 2013/0335548), Renkis (U.S. 2015/0381946), Soatto (U.S.2016/0140729), Klamer (U.S. 2002/0044355) and Wang (U.S. 2020/0041258), either singularly or in combination fail to anticipate or render obvious the above quoted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483